Case 18-24070-GLT   Doc 478-1 Filed 11/13/20 Entered 11/13/20 13:19:17   Desc
                            Exhibit A Page 1 of 5
Case 18-24070-GLT   Doc 478-1 Filed 11/13/20 Entered 11/13/20 13:19:17   Desc
                            Exhibit A Page 2 of 5
Case 18-24070-GLT   Doc 478-1 Filed 11/13/20 Entered 11/13/20 13:19:17   Desc
                            Exhibit A Page 3 of 5
Case 18-24070-GLT   Doc 478-1 Filed 11/13/20 Entered 11/13/20 13:19:17   Desc
                            Exhibit A Page 4 of 5
Case 18-24070-GLT   Doc 478-1 Filed 11/13/20 Entered 11/13/20 13:19:17   Desc
                            Exhibit A Page 5 of 5
